DETAILED ACTION

Election/Restrictions
Applicant's election, without traverse, of Group I (claims 1-16) in response to the to the restriction requirement dated September 20, 2021 is hereby acknowledged.  Applicant made its election in its reply filed November 1, 2021.
The election of species has been withdrawn.
Accordingly, claims 1-16 have been examined in the instant action in accordance with the species election whereas claims 17-20 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as unpatentable over McNally (USPN 5,710,108 to McNally et al., issued January 20, 1998).
McNally discloses a biopolymer oil suspension composition for use in oil field applications, such as drilling and completion fluids, wherein the suspension composition enhances fluid properties and is environmentally friendly, wherein the suspension composition contains a mixture of water soluble “biopolymers” in hydrocarbon oil with a specified anti-settling additive, wherein the anti-settling additive comprises a “biopolymer” that is a polyamide (abstract; col. 1, lines 9-21; col. 3, lines 7-12; col. 4, line 60 to col. 5, line 30; col. 5, line 41 to col. 6, line 6).  The suspension composition can contain two anti-settling agent components, particularly, essentially non-reactive polyamides having an average number of 2 or more acidic linkages, mixed in a large range of proportions of one to the other, wherein the composition can contain further additives (col. 5, line 40 to col. 6, line 6).
McNally further discloses that the polyamide component can be prepared by four different reactions wherein, Reaction (4) is polyamide (d) that is the reaction product of one or more polycarboxylic acids (Formula I) with a polyamine having more than one amide linkages (Formula III) (col. 6, line 10 to col. 7, line 12).  The polycarboxylic acids and polyamines include those possessing a functionality of two, three or more, and include corresponding monofunctional acid anhydrides, esters and acid halide derivatives (col. 7, lines 8-22; col. 8, lines 51-58).  The molar quantities of the reactants employed in Reaction (4) include at least 2.0 moles of monocarboxylic acid and at least 2.0 moles polyamines, wherein the moles of carboxylic acid employed are equal to the average functionality of the amine-terminated polyamide from the reaction of the polyamine and the polycarboxylic acid, wherein the moles of polyamine employed are greater than or equal to the moles of polycarboxylic acid employed, and wherein exemplary suitable polycarboxylic acids for use in preparing the nonreactive polyamide component include dimerized and trimerized fatty acids (col. 7, lines 22-28 and 48-65).  The "dimerized fatty acids" includes any acid obtained by dimerizing saturated, ethylenically unsaturated or acetylenically unsaturated naturally occurring or synthetic monobasic aliphatic carboxylic acids containing from 8 to 24 carbon atoms (molecular weight of a resultant polyamide containing several dimerized polycarboxylic acids having 24 carbons can surpass 1,000), wherein suitable polycarboxylic acids include malonic acid, succinic acid, suberic acid, dodecanedioic acid, terephtahalic acid, isophthalic acid, phthalic acid, cyclohexane dicarboxylic acid, and acid anhydrides thereof (as discussed/defined above) (col. 7, line 57 to col. 8, line 14).
McNally also discloses that suitable polyamine compounds include ethylene diamine, 1,6-hexamethylene diamine, 2-methylpentamethylene diamine, 4,4'-methylenebis(cyclohexylamine), 1,4-diaminocyclohexane and polyethylene polyamines such as diethylene triamine and triethylene tetramine, diethyltoluene diamine and bis[aminoethyl]diphenyl oxide (col. 8, lines 14-28).  Suitable hydrocarbon oils used to form the oil-based fluid include fatty oils, diesel oil, mineral oil, kerosene, crude oil, and iso-paraffins, wherein the oil-based suspension composition used in the oil well drilling/treatment fluid can contain approximately 30-35% water-soluble polymer additives, and wherein the oil-based suspension composition is present in the drilling treatment fluid in about 0.75% to about 6% of the drilling fluid (col. 11, lines 13-30).  In the examples, McNally discloses fluid samples containing the suspension composition having an anti-settling additive comprising the polyamide, wherein the fluid samples possess yield points of 19 and 35 (Examples 6-8).
McNally does not expressly disclose an example of its polyamide produced from the reaction of a polyamine with two or more polycarboxylic acids wherein one is a cyclic acid anhydride form, such as succinic acid anhydride.  However, it has been held that the mere fact that a reference suggest a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, citing Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989). 
Although McNally may not expressly teach all the weight percentages and concentrations recited in the present claims, or a a polyamide having the specific amine values and acid values as recited in claims 1 and 3-5, Applicant has not shown the criticality of these concentrations/values to the presently claimed invention.  Thus, it would have been obvious to prepare a polyamide having component values and concentrations, such as those claimed, that yield optimal properties.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over McNally.

Allowable Subject Matter
Claim 9 is objected to as dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art or record does not teach or suggest the cyclic acid anhydride used to form the polyamide component of the fluid composition of claim 1 as trimellitic anhydride, in accordance with dependent claim 9.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763



February 4, 2022